Title: To George Washington from Bartholomew Dandridge, Jr., 2 January 1796
From: Dandridge, Bartholomew Jr.
To: Washington, George


          
            My dear Sir,
            Philada Jany 2d 1796.
          
          Painful as it is to me (& I assure you it is truly so) to trouble you with anything which relates to myself, knowing as I do that your time is now scarcely adequate to the discharge of the duties & avocations which are attached to your station; yet I conceive myself so forcibly impelled by several reasons (for which I beg to refer you to my letter on this subject in July last, and to which there are others which I might add) to change my situation in life, that I am brought to the necessity of submitting to you my desire & intention of giving up an employment which I can no longer execute in a manner which I myself can approve, as soon as you can be provided with some person to take charge of that part of your business which is in my hands at present. This, I presume, may be accomplished in the course of two or three months—or at any rate by the termination of the present session of Congress: though the sooner it happens with convenience to yourself the better would it accord with my views. In coming to this resolution My Dr Sir, I hope you will do me the justice to believe that nothing which relates to you personally has had the smallest weight in causing its adoption. I feel most sensibly all the indulgance which you have shewn me since my residence in your family, and the consideration of your goodness never fails to excite in my breast the most lively gratitude.
          I will now, Sir, intrude so far as to state you my future prospects, and to beg your advice and assistance towards their attainment in such degrees as you shall think proper to afford them.
          The ultimatum of my wishes & exertions is to obtain if possible a small farm in the upper Country and in a healthy part of Virginia. The neighbourhood of Staunton strikes me as of this description, and to this Country my inclination has always leaned. In order to enable me to obtain this end of my wishes I

propose (if I can accomplish it) to make an establishment in the mercantile line at Staunton—or at a small (but thriving as I am told) town called Lexington about 35 miles above Staunton, on the head waters of James river. The navigation is now passable from the latter place to Richmond, and will no doubt in a short time be rendered perfectly good. An early establishment of this sort at Lexington would, I think, command much of the produce of that rich Country, & become an increasing & profitable trade. There, Sir, are my objects in the attainment of which I beg your patronage.
          Nothing but a strong desire to make in some small degree a return from your kindness to me, induced me to prolong my residence in this City after making known to you my wish to leave it last summer. It is my firm belief that my remaining here will not enable me to do this; but on the contrary will impede it. You were so good, Sir, as to mention (if I mistake not) your intention of conferring on me some public office which I might be thought capable of filling, when you left your present station. This particular instance of your kindness demands & receives my sincere acknowledgments: but I declare to you, Sir, that there is not one office (even supposing me ever so capable of filling it) in the gift of the Government which I would accept upon the condition of residing longer in this City.
          I have adopted a letter as the most respectful and explicit mode of placing this matter before you, and if there is any impropriety contained in it, I trust you will be assured it is not intentional. In any event I am my dear Sir, with true respect & affectionate attachment, Your obliged servt
          
            Bw Dandridge
          
        